In re: Samuel Murl Rhymes applying for writs of certiorari, prohibition, mandamus, habeas corpus and a stay order.
Writ granted. See Order.
On considering the petition of the relator in the above entitled and numbered cause.
Ordered that the Honorable Hiram J. Wright, Judge of the Eighth Judicial District Court, Parish of Winn, set bond for the relator, Samuel Murl Rhymes;
Further ordered that this matter be set for a hearing before this Court on October 4, 1973 at 10:00 a. m. and that the recora in this proceeding bearing No. 15,985 be transmitted to this Court by or before October 4, 1973, and that counsel be notified by the Clerk of the Supreme Court.